DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.  The amendments address some of the indefinite aspects of the independent claim.  However, the claims are still indefinite.  See detailed 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth multiple 112 issues as set forth below:
Pg 2, Ln 5, the limitation “formed with the following manner” is unclear.  The claim presents an algorithm or method for defining the shape or perimeter of the upper unit cell and lower unit cell, but 
Pg 2, Lns 10-11, the limitation “the second circle is in contact with the first central circle” is insufficient.  The limitation should specify that the “contact” is “tangential contact” such that the circle are adequately defined and constrained.
Pg 2, Lns 13-14, the limitation “the third circle is in contact with the second central circle” is insufficient.  The limitation should specify that the “contact” is “tangential contact” such that the circle are adequately defined and constrained.
Pg 3, Ln 10, the limitation “a ninth node inside the fourth circle” is indefinite.  The positive of the ninth node is not sufficiently defined such that one of ordinary skill would know where to locate the ninth node.
Pg 3, Lns 14-15, the limitation “a twelfth node second circle, the first center line and the second center circle intersect inside the fourth circle” is not sufficiently defined.  The limitation is nonsensical.  The first center line and the second center circle do not define the twelfth node.
Pg 3, Lns 16-18, the limitation “linearly positioned” is not clear.  Examiner recommends “collinear on the first center line” or “collinear on the second center line”.
Pg 3, Ln 24 – Pg 4, Ln 1, “an imaginary circle positioned to cross the fourth circle” is not sufficient to define the arc segment in question.
Pg 4, Lns 15-17, the limitations defining the shape of the “sealing unit cell” is not remotely sufficient to define the shape of the shape of “sealing unit cell”.  Examiner recommends defining the nodes and then defining the order in which the nodes are connected by line segments.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677